DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wire is electrically connected to the at least one of the plurality of leads via one of a ribbon bond (claim 15), the first wire electrically connected to and extending from an interconnect of the die (claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 11-14, 16, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chun (US 5856212).
Regarding claim 8, Chun discloses an integrated circuit (IC) chip comprising:
a die pad 12b (fig. 3A) and a plurality of leads 12a (fig. 3A);
a die 11 attached to the die pad 12b and electrically connected to at least one of the plurality of leads 12a (fig. 3A);
encapsulating material 14 covering portions of the die 11 and the plurality of leads 12a, the encapsulating material 14 forming a first surface and a second surface (labeled fig. 3A) of the IC chip opposite of the first surface, the first surface and second surface being external surfaces of the IC chip; and
a wire (labeled fig. 3A) electrically connected to and extending from the at least one of the plurality of leads 12a, the wire protruding through the second surface (labeled fig. 3A) beyond a plane of the second surface (labeled fig. 3A).

    PNG
    media_image1.png
    416
    768
    media_image1.png
    Greyscale



Regarding claim 11, Chun discloses the device further comprising solder (e.g. the solder ball 15 in fig. 3A, column 3, line 52) at an end of the wire that is protruding through the second surface (labeled fig. 3A).
Regarding claim 12, Chun discloses that wherein the solder includes a solder ball 15 (fig. 3A, column 3, lines 52).
Regarding claim 13, Chun discloses that wherein the solder ball 15 covers the end of the wire (labeled fig. 3A).
Regarding claim 14, Chun discloses that wherein the wire (labeled fig. 3A) extends from the at least one of the plurality of leads 12a in a direction substantially perpendicular to a plane of the second surface (labeled fig. 3A).
Regarding claim 16, Chun discloses that wherein the wire (labeled fig. 3A) protrudes beyond a plane of the second surface (labeled fig. 3A) in a direction substantially perpendicular to the plane of the second surface (labeled fig. 3A).
Regarding claim 18, Chun discloses that a wire bond 13 (fig. 3A) couples an interconnect (labeled fig. 3A) of the die 11 to the at least one of the plurality of leads 12a (fig. 3A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chun (US 5856212) in view of Katkar (WO 2015/109157) (IDS filed on 8/6/2021).
Regarding claim 1, Chun discloses an integrated circuit (IC) chip comprising:
a die 11 (fig. 3A) attached to a die pad 12b and electrically connected to a first lead 12a of a plurality of leads 12a (fig. 3A);
encapsulating material 14 covering portions of the die 11, the die pad 12b, the first lead 12a and a second lead 12a of the plurality of leads 12a, the encapsulating material forming a first surface and a second surface of the IC chip opposite of the first surface (labeled fig. 3A);
a first wire (labeled fig. 3A) electrically connected to and extending from the first lead, the first wire protruding through the second surface beyond a plane of the second surface (labeled fig. 3A).

    PNG
    media_image2.png
    416
    768
    media_image2.png
    Greyscale


Chun does not disclose a cross bar electrically connected to and laterally extending from the first wire; and a power component attached and electrically connected to the cross bar.
However, Katkar discloses a device comprising: a cross bar (labeled fig. 15A) electrically connected to and laterally extending from the first wire (labeled fig. 15A); and a power component 110 attached and electrically connected to the cross bar (labeled fig. 15A).

    PNG
    media_image3.png
    430
    786
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Chun by having the cross bar electrically connected to and laterally extending from the first wire; and a power component attached and electrically connected to the cross bar, as taught by Katkar, in order to obtain a module of high density and high performance with large capacity.
Regarding claim 2, as discussed in details above, Chun substantially disclose all the limitation as claimed above, Chun further discloses the second wire (fig. 3A) extending from the second surface to the second lead 12a (fig. 3A).
Chun does not disclose a second wire electrically connected to and extending from the cross bar.
However, Katkar discloses a second wire (labeled fig. 15A) electrically connected to and extending from the cross bar (labeled fig. 15A), the second wire (labeled fig. 15A) extending from the second surface (fig. 15A).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Chun by having the second wire electrically connected to and extending from the cross bar, as taught by Katkar, in order to obtain a module of high density and high performance with large capacity.
Regarding claim 3, Chun discloses that the second wire (labeled fig. 3A) is electrically connected to the second lead 12a (fig. 3A).
Regarding claim 5, it would have been obvious matter of design choice to provide the power component including transformer, since applicant has not disclosed that the power component including transformer solves any stated problem or is for any particular purpose.
Regarding claim 6, Katkar discloses the device further comprising solder (labeled fig. 15A) between the cross bar (labeled fig. 15A) and the power component 110 (fig. 15A).
Regarding claim 7, Chun discloses that wherein the first wire and the second wire (labeled fig. 3A) are substantially perpendicular to the plane of the second surface (labeled fig. 3A).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chun (US 5856212) in view of Katkar (WO 2015/109157) (IDS filed on 8/6/2021) as applied to claims 1-3, 5-7 above, and further in view of Camacho et al. (US 2010/0314731; hereinafter Camacho).
As discussed in details above, Chun as modified by Katkar substantially discloses all the limitation as claimed above except for the first surface is coplanar with a surface of the die pad.
However, Camacho discloses a device comprising: 
a first surface (e.g. a bottom surface of the encapsulant 116 in fig. 1) is coplanar with a surface of the die pad 104 (fig. 1).
Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the device of Chun and Katkar by having the first surface is coplanar with the surface of the die pad, as taught by Camacho, in order to reduce the thickness of the semiconductor device and reduce the package size.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chun (US 5856212) in view of Greenberg et al. (US 2006/0247734; hereinafter Greenberg).
Regarding claim 9, as discussed in details above, Chun substantially discloses all the limitation as claimed above except for a surface mount component on the IC chip and electrically connected to the wire. 
However, Greenberg discloses a device comprising: a surface mount component 70 (fig. 8) on the IC chip 68 and electrically connected to the wire 67 (fig. 8).
Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the device of Chun by having the surface mount component on the IC chip and electrically connected to the wire, as taught by Greenberg, in order to provide the mount component electrically connected to the structure and increase the device functionality of the device.
Regarding claim 10, Greenberg discloses wherein the surface mount component 70 includes an inductor (fig. 8, 70038).

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chun (US 5856212) in view of Camacho et al. (US 2010/0314731; hereinafter Camacho).
Regarding claim 15, as discussed in details above, Chun substantially discloses all the limitation as claimed above except for the wire is electrically connected to the at least one of the plurality of leads via one of a ribbon bond, solder ball, and a copper ball.
However, Camacho discloses a device comprising: a wire 117 (fig. 1) is electrically connected to the at least one of the plurality of leads 110 (fig. 1) via one of a ribbon bond 114 (fig. 1).
Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the device of Chun by having the wire is electrically connected to the at least one of the plurality of leads via one of a ribbon bond, as taught by Camacho, in order to improve an efficiency and design flexibility in mounting.
Regarding claim 17, Camacho discloses wherein the surface of the die pad 104 (fig. 1) is exposed from the IC chip (fig. 1).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chun (US 5856212) in view of CN 101548377 (IDS filed on 8/6/2021).
Regarding claim 19, Chun discloses an integrated circuit (IC) chip comprising:
a die 11 (fig. 3A) attached to a die pad 12b and electrically connected to at least two of a plurality of leads 12a (fig. 3A);
encapsulating material 14 covering portions of the die, the die pad, and the plurality of leads, the encapsulating material 14 forming a first surface (labeled fig. 3A) and a second surface (labeled fig. 3A) of the IC chip (fig. 3A) opposite of the first surface (labeled fig. 3A); and
a first wire (labeled fig. 3A) electrically connected to the die 11, the first wire protruding through the second surface beyond a plane of the second surface (labeled fig. 3A).
Chun doesn’t disclose the first wire extending from an interconnect of the die.
However, CN 101548377 discloses a device comprising: a first wire 60, 62 or 64 (fig. 1) electrically connected to and extending from an interconnect 26 of the die 14 (fig. 1).
	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Chun by having the first wire extending from an interconnect of the die, as taught by CN 101548377, in order to provide a different application of the device structure.
	Regarding claim 20, CN 101548377 discloses that wherein the first wire is electrically connected to an external component (e.g. the electrical device 139 in fig. 4).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 17 of U.S. Patent No. 10804185 in view of Katkar (WO 2015/109157) (IDS filed on 8/6/2021).
Regarding claim 1, claim 1 corresponds to independent claims 1 and 12 of US Patent No. 10804185 except for a cross bar electrically connected to and laterally extending from the first wire; and a power component attached and electrically connected to the cross bar.
However, Katkar discloses a device comprising: a cross bar (labeled fig. 15A) electrically connected to and laterally extending from the first wire (labeled fig. 15A); and a power component 110 attached and electrically connected to the cross bar (labeled fig. 15A).
	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of US Patent No. 10804185 by having the cross bar electrically connected to and laterally extending from the first wire; and a power component attached and electrically connected to the cross bar, as taught by Katkar, in order to obtain a module of high density and high performance with large capacity.

    PNG
    media_image3.png
    430
    786
    media_image3.png
    Greyscale

	Regarding claim 2, as discussed in details above, independent claims 1 and 12 of US Patent No. 10804185 substantially disclose all the limitation as claimed above, independent claim 12 of US Patent No. 10804185 also discloses the second wire extending from the second surface to the second lead.
	Independent claims 1 or 12 of US Patent No. 10804185 does not disclose a second wire electrically connected to and extending from the cross bar.
However, Katkar discloses a second wire (labeled fig. 15A) electrically connected to and extending from the cross bar (labeled fig. 15A), the second wire (labeled fig. 15A) extending from the second surface (fig. 15A).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of US Patent No. 10804185 by having the second wire electrically connected to and extending from the cross bar, as taught by Katkar, in order to obtain a module of high density and high performance with large capacity.
	Regarding claim 3, claim 12 of US Patent No. 10804185 comprises claim 3.
	Regarding claim 4, claims 1 and 12 of US Patent No. 10804185 comprises claim 4.
	Regarding claim 5, claims 3 and 13-14 of US Patent No. 10804185 comprises the power component comprises an inductor or a capacitor.  It would have been obvious matter of design choice to provide the power component including transformer, since applicant has not disclosed that the power component including transformer solves any stated problem or is for any particular purpose.
Regarding claim 6, Katkar discloses the device further comprising solder (labeled fig. 15A) between the cross bar (labeled fig. 15A) and the power component 110 (fig. 15A).
	Regarding claim 7, claim 17 of US Patent No. 10804185 comprises claim 7.
	Regarding claim 8, claims 1 and 12 of US Patent No. 10804185 comprises claim 8.
	Regarding claim 9, claim 2 of US Patent No. 10804185 comprises claim 9.
	Regarding claim 10, claim 3 of US Patent No. 10804185 comprises claim 10.
	Regarding claim 11, claim 4 of US Patent No. 10804185 comprises claim 11.
	Regarding claim 12, claim 5 of US Patent No. 10804185 comprises claim 12.
	Regarding claim 13, claim 6 of US Patent No. 10804185 comprises claim 13.
	Regarding claim 14, claim 7 of US Patent No. 10804185 comprises claim 14.
	Regarding claim 15, claim 8 of US Patent No. 10804185 comprises claim 15.
	Regarding claim 16, claim 9 of US Patent No. 10804185 comprises claim 16.
	Regarding claim 17, claim 10 of US Patent No. 10804185 comprises claim 17.
	Regarding claim 18, claim 11 of US Patent No. 10804185 comprises claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712. The examiner can normally be reached M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILINH P NGUYEN/Examiner, Art Unit 2894       

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894